Case: 1:20-cv-00944-MRB Doc #: 36-1 Filed: 01/07/21 Page: 1 of 1 PAGEID #: 753

Supreme Court of California

“JORGE E. NAVARRETE |
Clerk and Executive Officer of the Supreme Court

CERTIFICATE OF THE CLERK OF THE SUPREME COURT
OF THE

STATE OF CALIFORNIA

JULIE ANN GRYCE

1, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that JULIE ANN GRYCE, #319530, was on the 21st day of
December 2017, duly admitted to practice as an attorney and counselor at law in all the

courts of this state, and is now listed on the Roll of Attorneys as a member of the bar of this

State in good standing.

Witness my hand and the seal of the court
on the 15th day of December 2020.

JORGE E. NAVARRETE
Clerk/Executive Officer of the Supreme Court

Lf
py = eae
~—M. Alfaro, Deputy Clerk \
